FILED
                           NOT FOR PUBLICATION
                                                                            NOV 28 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PROBUILDERS SPECIALTY                            No.   17-35861
INSURANCE COMPANY, RRG, a
foreign insurance company,                       D.C. No. 6:16-cv-00601-AA

              Plaintiff-Appellee,
                                                 MEMORANDUM*
 v.

PHOENIX CONTRACTING, INC., an
Oregon corporation; FHC, LLC, an
Oregon limited liability corporation,

              Defendants-Appellants.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                          Submitted November 7, 2018**
                                Portland, Oregon




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ and IKUTA, Circuit Judges, and SESSIONS,*** District
Judge.

      Phoenix Contracting, Inc. and FHC, LLC appeal the district court’s grant of

summary judgment in favor of Probuilders Specialty Insurance Company and the

district court’s denial of appellants’ motion for relief from that judgment. See Fed.

R. Civ. P. 60(b).

      Phoenix’s insurance policy provided that “as a condition precedent” to the

policy’s application to “any claim in whole or in part based upon work performed

by [Phoenix’s] independent contractors,” Phoenix must have obtained specified

indemnity agreements and insurance certificates from such contractors. This

condition precedent (referred to as the Contractors Special Conditions or CSC

endorsement) is not a condition of forfeiture, because it does not operate to

“nullif[y] otherwise pre-existing coverage.” See McBride v. State Farm Mut. Auto.

Ins. Co., 282 Or. App. 675, 686–87 (2016) (internal quotation marks omitted).

Because there is no dispute that Phoenix failed to fulfill the condition precedent,

the insurance policy does not apply to the claims in FHC’s complaint that Phoenix

negligently and in violation of its construction contract failed “to properly oversee

and check work done by subcontractors,” which were the only claims aimed at


      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
                                           2
Phoenix. There is no evidence in the record that the settlement between Phoenix

and FHC involved any other claims, and so a declaration from Phoenix’s expert

suggesting that FHC could have brought claims against Phoenix for its own

negligent work is irrelevant. See Bresee Homes, Inc., v. Farmers Ins. Exch., 353

Or. 112, 126 (2012). Therefore, Probuilders had no duty to defend or indemnify

Phoenix.

      The CSC does not violate Oregon’s anti-indemnity statute, see O.R.S.

§ 30.140 (1)–(2), or Oregon’s comparative negligence statute, see O.R.S. § 31.600,

because it does not require subcontractors or their insurance companies to

indemnify or defend a general contractor for the general contractor’s own liability.

See Walsh Constr. Co. v. Mut. of Enumclaw, 338 Or. 1, 4 (2005). Nor did the

district court err in noting that Probuilders may be entitled to seek reimbursement

of the defense costs it incurred given that the district court expressed no opinion on

the merits of such a reimbursement claim, and Phoenix cites no case holding that

such a reimbursement is prohibited under Oregon law.

AFFIRMED.1




      1
        The motions by United Policyholders and the Oregon Washington
Community Association Managers seeking leave to file amicus curiae briefs are
granted. See Fed. R. App. P. 29(a).
                                          3